In a proceeding to invalidate a petition purporting (1) to protest against a resolution adopted on February 10, 1970 by the Town Board of the Town of North Hempstead approving a proposal for the erection of a roof structure to cover a certain ice skating rink and (2) to request a referendum upon the resolution, the appeal is from (a) a judgment of the Supreme Court, Nassau County, entered April 21, 1970, which declared the petition void, and (b) an order of the same court, entered the same day, which denied a motion by appellants, Joy C. Zagoren and Robert H. Zagoren (respondents at Special Term) for reargument. Appeal from order dismissed, without costs. No appeal lies from an order denying reargument. Judgment affirmed, without costs. No opinion. Christ, P. J., Rabin, Hopkins, Martuscello and Brennan, JJ., concur.